Citation Nr: 0006253	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-04 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (AOJ) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to National Service Life Insurance (NSLI) under 
38 U.S.C.A. § 1922(a) (West 1991).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
REMAND

The veteran served on active duty from May 1966 to April 
1969.

The AOJ denied the veteran's claim for a NSLI policy on the 
basis that such claim was not timely filed.  The veteran 
appealed and testified before a member of the Board of 
Veterans' Appeals (the Board) sitting at Portland, Oregon in 
June 1997.

In February 1998, the Board remanded the case to clarify 
whether the veteran desired another travel board hearing, and 
for the regional office to make a determination concerning 
the veteran's competency.

In a rating in November 1998, the Portland, Oregon, Regional 
Office, (RO) determined that the veteran was competent to 
handle his financial affairs between July 1986 and July 1993.  
In March 1999, the AOJ sent the veteran a supplemental 
statement of the case, again explaining the denial of his 
claim for NSLI.

In early June 1999, the veteran appeared at the RO for an 
informal hearing and conference report relating to a claim 
for an earlier effective date for the grant of a 100 percent 
evaluation, and on the question of entitlement to a NSLI 
policy under 38 U.S.C.A. § 1922(a).  The veteran was advised 
that the request for an earlier effective date for the grant 
of a 100 percent evaluation was not considered an appellate 
issue.  The veteran then requested that the issue of 
entitlement to a NSLI policy be forwarded to the Board for 
appellate consideration.

Later in June 1999, the veteran requested an increased rating 
for service-connected disabilities.  In late June 1999, the 
RO informed the veteran that the claim for a NSLI policy 
would not be sent to the Board immediately, pending the 
resolution of his claim for increased service-connected 
disability benefits.

In early August 1999, the RO sent the veteran a letter noting 
that at the informal conference in early June 1999, he had 
requested that the case be sent to the Board for a decision 
concerning the question of entitlement to a NSLI policy.  The 
RO indicated that, in order to ensure that the Board was 
satisfied that the veteran did not desire a travel board 
hearing, the enclosed form, travel board hearing election 
form, should be returned by the veteran declaring his 
intention.  

Later in August 1999, the veteran returned the election form, 
noting that, in fact, he did desire to have a travel board 
hearing regarding the issue of entitlement to a NSLI policy.  
The veteran stated that he was leaving the country from 
December 26, 1999, to June 1, 2000.  

The claims file then contains a notation from someone in the 
RO to place the veteran on the travel board list.  No action 
was taken on the veteran's request for a travel board (in 
August 1999) or on the directions to place the veteran on a 
travel board list.  

It is noted that the veteran's claim for increased 
compensation benefits was then denied in November 1999.  The 
case was then returned to the Board for consideration of the 
issue of entitlement to a NSLI policy, without considering 
the veteran's request for a travel board hearing.  

In February 2000, at an informal hearing, the veteran's 
representative noted the veteran's request for a travel board 
hearing dated in August 1999, and requested that the case be 
remanded so that the veteran can be afforded such travel 
board hearing. 

Accordingly, this appeal is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board of 
Veterans' Appeals at the RO in accordance 
with the provisions of 38 C.F.R. 
§ 20.704(a) (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination in this case.  The 
veteran needs to take no further action until notified.  The 
purpose of this REMAND is to provide due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




